Citation Nr: 1434957	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-29 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to June 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Columbia, South Carolina Department of Veteran Affairs (VA) Regional Office (RO).  Jurisdiction of the Veteran's claims file was thereafter transferred to the Atlanta, Georgia VARO.

The Board notes the issue on appeal was originally claimed as service connection anxiety.  As the record indicates he is already service connected for PTSD, and has multiple additional psychiatric diagnoses, the Board has recharacterized the claim as indicated.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  


FINDING OF FACT

The Veteran's current depressive disorder and generalized anxiety are related to stressors and psychiatric trauma experienced during his active duty.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disability is warranted.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.


Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.
Service treatment records (STRs) show the Veteran reported depression or excessive worry at enlistment.  His enlistment examination noted a normal psychiatric review.  Subsequent STRs contain no diagnoses of psychiatric disabilities.  However, they do note a prescription of valium in October 1970, which the Veteran has consistently reported was ordered to treat depression and anxiety.

Postservice treatment records show the Veteran was privately diagnosed with major depression with psychotic features and generalized anxiety disorder in November 2007.  Several letters from his private psychiatrist, Dr. Bearden, are of record and indicate his current psychiatric disabilities are primarily focused around unresolved issues from his active military service, to include racial discrimination during a time where he worked in an office as the only minority employee.  Dr. Bearden has also opined in several letters that the Veteran's current psychiatric disabilities are related to those experiences in service, as there is no history of psychiatric disability prior to military service, and there is no evidence of postservice stressors or conditions which could cause his present symptoms.  The Veteran has also submitted several letters from another private physician, Dr. Jones, indicating his present psychiatric symptoms were related to his active military service.  

Several statements and letters from the Veteran report that, during his active service, he was employed in a Fort Lee, Virginia office where he was the only minority employee.  During that time, he reports severe abuse, harassment, and psychological stress which caused him to worry and fear his employees, initially manifesting as sleep impairment.  An August 2009 letter from his wife corroborates that testimony, stating that while he was stationed in Fort Lee, he would routinely seem aggravated, moody, reticent, and was frequently unable to sleep or eat.  She also reported that these symptoms have persisted since.

On February 2012 VA examination, the Veteran was diagnosed with depressive disorder not otherwise specified (NOS), which the examiner opined was less likely than not related to his military service considering over 40 years had passed since the Veteran's claimed stressors in 1969-1971, and the earliest psychiatric treatment records in the claims file were dated in November 2007.  An April 2010 VA treatment record shows the Veteran reported nightmares of being discriminated against that were related to his experience as the sole minority employee in an office during his military service.  The Veteran also reported that he had been seeking private psychiatric treatment sporadically over the previous 20 years.  Subsequent VA psychiatric treatment records include similar reports.  

On April 2014 VA examination, the Veteran was diagnosed with major depressive disorder and anxiety disorder NOS.  The examiner was asked to provide an opinion regarding whether the Veteran's report of depression or excessive worry at enlistment could have been aggravated by service; she opined that it was at least as likely as not that they were aggravated, based on the Veteran's lay testimony of worsening symptoms.  

Initially, the Board notes that, although the Veteran reported depression and excessive worry at enlistment, he is not competent to diagnose an actual psychiatric disability.  Therefore, as his enlistment examination noted no psychiatric abnormalities, the Veteran is presumed sound (with respect to psychiatric symptoms) prior to active service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  Accordingly, an aggravation theory of entitlement is precluded as a matter of law.

The evidence clearly shows the Veteran currently suffers from a psychiatric disability; he has been diagnosed with both depression and anxiety disorders.  The Board also notes that the Veteran is fully competent to report his personal experiences in the military with coworkers, and any racial abuse or harassment that occurred.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, considering the consistency of such reports, as well as corroboration by his wife, the Board finds no reason to question the veracity of his statements; therefore, his testimony is both competent and credible evidence of in-service stressors.  

There are conflicting medical opinions as to whether the claimed stressors are related to his present psychiatric disabilities.  At the outset, the Board finds that the opinions offered by Dr. Jones are of little probative value here, as records show Dr. Jones is primarily a practitioner of internal medicine, and not a psychologist or psychiatrist.  In contrast, Dr. Bearden (a psychiatrist) and both VA examiners (psychologists) are singularly competent to diagnose and opine on the etiology of psychiatric disabilities.  Dr. Bearden has submitted several favorable opinions which note the Veteran's reports of psychological stress due to racial abuse and harassment during service and the lack of any postservice stressors which could explain his symptoms.  On the other hand, the February 2012 VA examiner's negative opinion notes the gap in treatment between separation in 1971 and 2007 (initial consultation with Dr. Bearden).  The Board notes that the April 2014 VA examiner's opinion, though not directly applicable (as it addresses aggravation), is still supportive of an etiological relationship between the Veteran's current depression and anxiety and his experiences during service.  Absent any other relevant, probative medical evidence, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's current depression and anxiety are related to his service or reported stressors therein.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted.


ORDER

The appeal is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


